IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30750
                          Conference Calendar
                           __________________


R. L. HALL AND ASSOC., INC.,

                                       Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. CA-93-CV-455
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     R.L. Hall and Associates, Inc., appeals from the district

court’s dismissal of its Federal Tort Claims Act suit for failure

to state a claim upon which relief may be granted.       The district

court did not err in dismissing the premium-increase claim under

Rule 12(b)(6).     See Johnson v. Sawyer, 47 F.3d 716, 727, 729 (5th

Cir. 1995)(en banc) (this court will not fashion new state-law

causes of action).

     AFFIRMED.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.